Citation Nr: 1134602	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-33 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Michael J. Wishnie, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel
INTRODUCTION

The appellant had active service from January 1962 to December 1965.  His military occupational specialty (MOS) was an air policeman.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

A videoconference hearing before the undersigned Acting Veterans Law Judge was held in July 2009.  A transcript of the hearing has been associated with the claim file.

In August 2009, the Board remanded the claims for further development, and in July 2010 the Board denied the claims currently on appeal.  The Veteran appealed from that denial and in April 2011 counsel for the appellant and VA submitted a joint motion to remand the matters back to the Board.  That motion was granted by the United States Court of Appeals for Veterans Claims (Court) in April 2011.


FINDINGS OF FACT

1.  Bilateral hearing loss disability is related to service.
	
2.  Tinnitus is related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in service.  38 U.S.C.A §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting, in full, the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Legal Criteria and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110/ § 1131/ §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The appellant claims that he has a bilateral hearing loss disability and tinnitus that are related to his service. The appellant states that he was exposed to loud noise in service in the form of noise from weapons and jet engine noise from B-52 and KC-135.  At the videoconference hearing of July 2009, he testified that he was mostly exposed to noise from B-52s when they would take off and from weapons only when they were qualifying.  He testified that he would not have any ear protection during the take off of the planes. The Board notes that the appellant's MOS was air policeman.  As the appellant's statements are consistent with the circumstances of his service, the Board accepts that he had in-service noise exposure.  See 38 C.F.R. § 3.303(a).

Service treatment records are silent for complaints of or treatment for ear trouble including hearing loss and tinnitus.  A separation physical of November 1965 shows auditory thresholds within normal limits.  Moreover, in the accompanying Report of Medical History of November 1965 the appellant denied ever having trouble with his ears and denied having had or currently having hearing loss.

The first evidence of hearing loss following separation from service in 1965 appears to be in a February 2001 VA audiology consult which notes that the appellant was being evaluated for decrease in hearing sensitivity more on the left than the right and occasional tinnitus.  At the time, he reported noise exposure during service and occupationally.  An audiology evaluation revealed thresholds which were normal through 2 KHZ with a moderate sensorineural hearing loss at 3 KHZ, rising at 4 KHZ, with mild to moderate sensorineural hearing loss thereafter in the right ear.  The left ear showed auditory thresholds within normal limits through 1.5 KHZ with moderate to moderately severe hearing loss thereafter.  Speech discrimination was 92% in the right ear and 88% in the left ear.

In September 2009, the Veteran reported to a private doctor that hearing loss had begun 45 years prior.  He described his in-service and post-service noise exposures, and the physician determined that his post-service noise exposures had not amounted to significant occupational or recreational noise exposure.  Tinnitus was endorsed, and described as high-pitched and continuous.  Audiometric findings reflected abnormal hearing with bone and air conduction.  Sensorineural hearing loss was bilateral and moderate to severe.  The final assessment was that hearing loss was caused by noise exposure during service.

The December 2009 VA examination report reflects that the appellant currently has a bilateral hearing loss disability that meets the criteria set forth in 38 C.F.R. § 3.385.  The pure tone auditory thresholds were greater than 26 decibels in at least three of the frequencies in each ear.  He was diagnosed with moderate to mild sensorineural hearing loss in the right ear at 3-4 K Hz and moderately severe sensorineural hearing loss in the left ear at 2-4K Hz.  The appellant also reported tinnitus at the examination and was diagnosed with chronic tinnitus in September 2009.

Dr. Culviner offered opinions in June 2009 and April 2011.  He reviewed the Veteran's enlistment and separation examinations as well as other pertinent evidence from the claims file.  The assessment was that hearing loss was initiated by noise exposure during service.  He noted that hearing loss can take many years to manifest due to the ears' ability to compensate for noise induced damage.  Over time, however, the trauma to the cochlea manifests as hearing loss, which tends to precipitously involve the high frequencies, as is the case with the Veteran.  Dr. Culviner went on to opine that tinnitus was also due to acoustic trauma during service.

In June 2011 the Veteran underwent a thorough private examination by Drs. Lundquist and Rabinowitz.  These doctors reviewed service treatment records, and post-service audiological treatment records, as well as post-service audiological examinations.  A physical examination revealed normal external auditory canals, normal tympanic membranes, and an unremarkable pulmonary and cardiovascular system.  Audiometry was performed and showed significant hearing loss bilaterally of a type seen in both noise induced and age-related hearing loss.  With regard to the etiology of the Veteran's hearing loss, it was noted that there was no family history of hearing loss, and no diseases or injuries that may be related to hearing loss or tinnitus.  The worsening of high frequency hearing from induction to separation was described as a noise-related worsening, and his current levels of hearing were worse than would be expected due to normal aging.  Accordingly, it was the doctors' opinion that the Veteran's current hearing loss was as a result of noise exposure in service as well as due to age-related loss.  With regard to tinnitus, it was reported that tinnitus began shortly after service ended, and that tinnitus may have a delayed onset following noise-induced hearing loss.  Given his in-service noise exposure, the opinion was that tinnitus was the result of in-service noise exposure.

The December 2009 VA examiner opined that it "is less likely that any currently diagnosed hearing loss and tinnitus are related to noise exposure during the Veteran's military service given the Veteran's induction and separation examinations indicate hearing was within normal limits and a standard threshold shift was not noted when the examinations were compared."  She did not, however, offer a rationale for this conclusion, other than the fact that there was normal hearing at separation.  As noted by the parties to the joint motion, an absence of a hearing loss disability is not in and of itself fatal to a claim for entitlement to service connection for bilateral hearing loss disability.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The December 2009 VA examiner's lack of adequate explanation or support for her conclusion thus rendered the examination report inadequate.

In contrast, the private physicians reviewed the Veteran's medical history, including service treatment records, conducted a physical examinations of the Veteran, and explained the reasons for their conclusions based on an accurate characterization of the evidence of record.  These opinions are therefore entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

As the weight of the evidence reflects that the Veteran's bilateral hearing loss disability and tinnitus are related to in-service noise exposure, entitlement to service connection for these disabilities is warranted.

ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.




____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


